Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-18-00330-CV

                                 Adam TOSTADO,
                CHITONIO ENTERPRISES, LLC d/b/a A Tostado Corporation
                         d/b/a ATC Tax & Business Solutions,
                                     Appellants

                                                v.

        A.J. PELLETIER ENTERPRISES, INC., d/b/a Creative Business Solutions,
                                 Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-22108
                      The Honorable Angelica Jimenez, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

       We order that all costs of appeal, if any, shall be borne by the party that incurred them.

       SIGNED June 27, 2018.


                                                 _________________________________
                                                 Marialyn Barnard, Justice